office_of_chief_counsel internal_revenue_service memorandum number release date cc psi arcarmody posts-107151-10 date december to thomas m rath associate area_counsel philadelphia group small_business self-employed from tara p volungis acting branch chief branch office of associate chief_counsel passthroughs special industries lisa a fuller senior counsel branch office of associate chief_counsel corporate uil subject tax-exempt_income under sec_1366 this advice responds to your request for assistance in responding to a position taken by taxpayers on a case currently in appeals in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice may not be used or cited as precedent issue whether upon the election by an s_corporation to treat its wholly owned subsidiary as a qualified_subchapter_s_subsidiary qsub the shareholders of the s_corporation increase their stock bases under sec_1367 by the amount of the s corporation’s built-in_gain in the stock of the subsidiary as a result of the subsidiary’s deemed liquidation under sec_332 conclusion a qsub election and the resulting deemed sec_332 liquidation do not give rise to an item_of_income under sec_1366 and therefore do not increase the electing s_corporation shareholders’ stock bases under sec_1367 posts-107151-10 facts in ------- -----electing small_business trusts taxpayers created for the benefit of various members_of_a_family formed corporation parent elected s_corporation status for parent also during ------- taxpayers contributed to parent all of the shares of a c_corporation they had previously owned outright sub on ------------------- parent filed an election to treat sub as a qsub retroactive to ----------------------- ------- such election is treated as a deemed liquidation of sub into parent at the time of the qsub election the taxpayers’ combined basis in parent’s stock was approximately dollar_figure--------------- ------------------------------------------------------------------------------------------------------------------------------- parent’s basis in sub’s stock was close to zero and the approximate fair_market_value of sub’s stock was dollar_figure-------------- one day after filing the qsub election for sub parent and taxpayers signed a letter of intent to sell parent’s stock to ------------------------------------------- purchaser contingent on the parties’ obtaining various regulatory approvals six months later taxpayers sold all of parent’s stock to affiliates of purchaser in exchange for a combination of notes stock and dollar_figure---------------cash in total taxpayers received consideration worth approximately dollar_figure---------------for their stock in parent taxpayers take the position that the qsub election for sub increased their bases in parent’s stock under sec_1367 by dollar_figure-------------- the amount by which the value of the sub’s stock exceeded its basis and that therefore they recognized a loss rather than a gain on the sale of their parent stock to purchaser taxpayers’ theory is that the nonrecognized gain on the sub stock at the time of the deemed liquidation caused by the qsub election produced an item_of_income under sec_1366 notwithstanding that no gain was recognized in the sec_332 liquidation law and analysis i law sec_61 and a provide that except as otherwise provided in this subtitle gross_income means all income from whatever source derived including among other items gains derived from dealings in property sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock sec_331 cross-references sec_1001 for purposes of determining the amount of gain_or_loss recognized posts-107151-10 sec_332 provides generally that no gain_or_loss is recognized by a parent_corporation on property distributed in complete_liquidation of a subsidiary whose ownership by the parent meets the percent test of sec_1504 both percent of the total voting power of the corporation’s stock and percent of the total value of the corporation’s stock sec_336 provides generally that a liquidating corporation must recognize gain_or_loss on the distribution of its property as if the property was sold to its distributee at its fair_market_value however sec_337 provides that no gain_or_loss is recognized to the liquidating corporation on the distribution to the percent distributee ie the parent of any property in a sec_332 liquidation sec_334 provides that the basis_of_property received by a corporate_distributee in a distribution in a complete_liquidation to which sec_332 applies has the same basis in the hands of the distributee as it would have in the hands of the transferor subject_to certain exceptions sec_381 provides that the parent_corporation in a sec_332 liquidation succeeds to and takes into account the subsidiary’s tax_attributes listed in sec_381 sec_1001 provides rules for determining gain_or_loss on sales or other dispositions of property sec_1001 provides the general_rule that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a of the internal_revenue_code the entire amount of gain_or_loss that is determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1002-1 of the income_tax regulations provides that exceptions to the general_rule in sec_1001 requiring recognition of gain_or_loss realized upon the sale_or_exchange of property are made for example by sec_351 sec_354 sec_361 sec_371 sec_371 sec_721 sec_1031 sec_1035 and sec_1036 these sections describe certain specific exchanges of property in which at the time of the exchange particular differences exist between the property parted with and the property acquired but such differences are more formal than substantial as to these the code provides that such differences shall not be deemed controlling and that gain_or_loss shall not be recognized at the time of the exchange the underlying assumption of these exceptions is that the new property is substantially a continuation of the old investment still unliquidated and in the case of reorganizations that the new enterprise the new corporate structure and the new property are substantially continuations of the old still unliquidated sec_1361 provides that an s_corporation may elect to treat a percent owned subsidiary meeting certain requirements as a qualified_subchapter_s_subsidiary a qsub in which case the qsub will not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of the subsidiary will be treated as assets liabilities and tax items of the s_corporation posts-107151-10 sec_1_1361-4 provides that an s corporation’s qsub election for a subsidiary results in the deemed liquidation of the subsidiary into the s_corporation with its tax treatment determined under the code and general principles of tax law including the step_transaction_doctrine sec_1366 provides that an s_corporation shareholder’s tax_liability is determined by taking into account the shareholder’s pro_rata share of the corporation’s a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss sec_1_1366-1 provides that each shareholder must take into account separately the shareholder’s pro_rata share of any item_of_income including tax-exempt_income loss deduction or credit of the s_corporation that if separately taken into account by any shareholder could affect the shareholder’s tax_liability for that taxable_year differently than if the shareholder did not take the item into account separately sec_1_1366-1 provides that for purposes of subchapter_s tax-exempt_income is income that is permanently excludible from gross_income in all circumstances in which the applicable_provision of the internal_revenue_code applies for example income that is excludible from gross_income under sec_101 certain death_benefits or sec_103 interest on state and local bonds is tax-exempt_income while income that is excludible from gross_income under sec_108 income_from_discharge_of_indebtedness or sec_109 improvements_by_lessee on lessor’s property is not tax-exempt_income sec_1367 provides that a shareholder’s basis in the stock of an s_corporation is increased by the items of income described in sec_1366 and sec_1367 provides that a shareholder’s basis is increased by any nonseparately computed income determined under sec_1366 in 531_us_206 gitlitz the supreme court held that cancellation of indebtedness cod income excludible under sec_108 is an item_of_income that increases an s_corporation shareholder’s stock basis under sec_1367 the court rejected the service’s argument that cod income under sec_108 is not an item_of_income noting that sec_61 lists cod income among the items of gross_income and sec_108 is an exception to sec_61 the court also rejected the argument that cod income excluded under sec_108 was tax deferred rather than tax-exempt because tax_attributes must be reduced by that income rather the court held that sec_1366 is worded broadly enough to include income even tax-deferred income that could affect the liability for tax of any shareholder the specific holding in gitlitz regarding the sec_108 exclusion was overruled by congress in the job creation and worker assistance act of which amended sec_108 additionally during the tax_year at issue in gitlitz the sec_1366 regulations did not contain the definition of tax-exempt_income in sec_1 a viii that definition was added in posts-107151-10 ii legislative purpose of sec_1366 sec_1367 and sec_332 in applying the provisions of sec_1366 sec_1367 and sec_332 it is essential to understand the statutes’ roles in the subchapter_s regime and the nature of a sec_332 liquidation in the subchapter_c regime a subchapter_s a corporation electing to be taxed under subchapter_s is not generally subject_to tax at the corporate level instead the s_corporation passes through its items of income loss deduction and credit to its shareholders who are subject_to tax on their allocable share of these items regardless of whether the corporation makes any distributions to its shareholders distributions to s_corporation shareholders are generally not subject_to tax by application of the provisions of sec_1368 sec_1366 and sec_1367 operate together to preserve single-level taxation sec_1366 provides for the pass through of tax items to s_corporation shareholders who must include those items in their individual income then in order to ensure the shareholders are subject only to that shareholder level tax sec_1367 provides for adjustments to the shareholders’ stock bases to reflect the items passed through under sec_1366 specifically sec_1367 provides that a shareholder’s basis is increased by the amount of income that is passed through to the shareholder and decreased by the amount of losses and deductions that are passed through as well as by the amount of any distributions to the shareholder that were not includible in the shareholder’s income by reason of sec_1368 thus in the case of taxable_income a basis increase is necessary to ensure that only one tax is paid on that income in the case of tax-exempt_income such as interest on state and local bonds exempt from tax under sec_103 in order to preserve the tax-exempt character of the income a basis increase is necessary to prevent any_tax from ever being imposed on that income b subchapter_c in subchapter_c sec_332 applies to a liquidation_of_a_subsidiary into its parent_corporation a transaction that combines two commonly-owned corporate entities into one this section was originally enacted with the purpose of allowing the simplification of complex corporate structures by permitting the liquidation of unnecessary subsidiaries without the recognition of gain see message of president roosevelt to congress dated date reprinted in s rep no 74th cong 1st sess and bittker eustice federal income_taxation of corporations and shareholders dollar_figure the statutory regime provided by sec_332 together with sec_334 sec_337 and sec_381 essentially allows a corporate parent to reverse the effects of a prior tax-free sec_351 transaction sec_332 reflects congress’s belief that the complete_liquidation of a subsidiary effects a change in form rather than a change in substance and thus should be tax neutral see bittker eustice supra when enacting the code congress continued the rules in the predecessor of sec_332 see senate rep no 83rd cong 2d sess the legislative_history of the tax posts-107151-10 reform act of which continued the sec_332 rules on tax-free liquidations explains that the property together with the other attributes of the liquidated subsidiary is retained within the economic unit of the affiliated_group and that because such an intercorporate transfer within the group is a nonrecognition event carryover_basis follows t he corporate-level tax will be paid if the distributed property is disposed of by the recipient corporation to a person outside the group conf_rep no 99th cong 2d sess ii-202 in order to effect such a simplification of corporate structures in a tax neutral manner congress created a statutory framework which provides that i under sec_332 no gain_or_loss is recognized by the parent on property distributed to it in liquidation ii under sec_334 the parent takes the subsidiary’s assets with a carryover_basis and iii under sec_381 the parent succeeds to the subsidiary’s tax_attributes the subsidiary stock is canceled and as a necessary corollary the basis in that stock also disappears the net effect of these provisions is to eliminate from the tax system the subsidiary stock and its basis and thus any potential gain_or_loss in the stock because such gain_or_loss can never result in economic gain that enriches the parent_corporation because the parent receives the assets with a carryover_basis not a fair_market_value basis the appreciation in the assets will be recognized by the parent when the assets are sold iii analysis a taxpayers’ position taxpayers’ argument contains two parts first that sec_61 and sec_331 apply to the qsub election deemed liquidation to produce an item_of_income within the meaning of sec_1366 and second that the income is tax-exempt by application of sec_332 taxpayers conclude further that the gain on the sub stock deemed exchanged for the deemed liquidation proceeds falls within sec_1_1366-1’s definition of tax-exempt_income because sec_332’s nonrecognition_provision causes a permanent exclusion of that income however taxpayers contend that it is not necessary to determine whether or not the stock gain constitutes tax-exempt_income within the regulation’s definition because that gain is clearly an item_of_income by application of sec_61 and sec_331 to the qsub election and characterization of the deemed liquidation proceeds as income is sufficient under sec_1366 to increase taxpayers’ basis in parent taxpayers rely heavily on the supreme court’s opinion in gitlitz which concerned a taxable_year that predated the promulgation of sec_1_1366-1 in gitlitz the court held that discharge_of_indebtedness of an insolvent s_corporation is an item_of_income for purposes of sec_1366 notwithstanding sec_108’s application to prevent recognition of that income during the year at issue u s pincite in arriving at this conclusion the court rejected the commissioner’s argument that sec_1366 applies to tax-exempt_income but not tax-deferred income and instead adopted a broad interpretation of sec_1366 sec_1366 applies to items of income this section expressly includes tax- exempt_income but this inclusion does not mean that the statute must therefore exclude tax-deferred income the section is worded broadly enough to include posts-107151-10 any item_of_income even tax-deferred income that could affect the liability for tax of any shareholder sec_1366 id b service’s position taxpayers’ position is incorrect and their reliance on gitlitz is misplaced because the code does not define income or item_of_income we must look to sec_332 to determine whether a liquidation_of_a_subsidiary into its parent generates income that should be taxed the legislative_history of sec_332 makes clear that a sec_332 liquidation changes only the form of property ownership and therefore provides no sec_1366 item_of_income while the code defines gross_income and taxable_income the more basic concept of income or item_of_income is not defined in the code the supreme court has acknowledged the difficulty in crafting a single definition that would be equally relevant to all contexts see eg 348_us_426 284_us_1 and 247_us_179 while the exact issue raised by the taxpayers has not been previously addressed there are supreme court opinions that provide guidance on this issue for instance in commissioner v glenshaw glass co the supreme court held that punitive_damages awarded in private antitrust actions are taxable_income in so ruling the court broadened its earlier definitions of gross_income to encompass instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion glenshaw glass u s pincite see also 284_us_1 corporation had income when it retired its own bonds for less than their issue_price and 247_us_179 income includes profit gained through a sale or conversion of capital assets in more recent cases the supreme court has described the definition of gross_income as extending broadly to all economic gains not otherwise exempted 543_us_426 finding that a litigant’s income includes the portion of the recovery paid to an attorney as a contingent_fee see also 493_us_203 finding deposits to electric company are not income subject_to federal_income_tax upon receipt given the lack of a statutory definition of income or item_of_income that controls in all contexts and the court’s acknowledged difficulty in fashioning such a definition it is necessary to examine the legislative_history of the provision in question to ascertain whether in a given case an instance of undeniable accession to wealth has been clearly realized and should be taxed the legislative_history of sec_332 discussed in section ii b above indicates that liquidations governed by that provision are nonrecognition transactions that simply effect a change in the form of owning property and do not produce an accession to wealth that should be taxed nonrecognition provisions differ from income exclusion provisions such as sec_103 excluded state and local bond interest and sec_108 excluded cod income because they represent changes in the form of owning property and a continuation of an investment rather than the receipt of pecuniary economic benefit as sec_1_1002-1 describes the policy of the code’s nonrecognition posts-107151-10 provisions is to distinguish formal changes from economic ones and to impose a tax only on economically meaningful events these sections for example sec_351 sec_354 sec_361 sec_371 sec_371 sec_721 sec_1031 sec_1035 and sec_1036 describe certain specific exchanges of property in which at the time of the exchange particular differences exist between the property parted with and the property acquired but such differences are more formal than substantial as to these the code provides that such differences shall not be deemed controlling and that gain_or_loss shall not be recognized at the time of the exchange the underlying assumption of these exceptions is that the new property is substantially a continuation of the old investment still unliquidated and in the case of reorganizations that the new enterprise the new corporate structure and the new property are substantially continuations of the old still unliquidated sec_332 illustrates the policies described in sec_1_1002-1 sec_332 allows a parent_corporation owning percent or more of the stock of a subsidiary to change the form of owning the business of the subsidiary without a taxable recognition event when a parent_corporation liquidates a subsidiary the parent switches from owning the stock of the subsidiary which is an indirect interest in the subsidiary’s assets to owning the subsidiary’s assets directly by liquidating the subsidiary in form the parent still continues its investment in the subsidiary’s business as an economic matter the parent’s direct ownership of the assets after the transaction continues what was previously the parent’s indirect ownership of the assets through the subsidiary’s stock the transaction is a change in form that adds no value to the parent there is no accession to wealth when a business receives dollar_figure in tax-exempt_bond interest it is economically wealthier by dollar_figure and it is appropriate to treat it as tax-exempt_income also when a business has a loan forgiven and realizes dollar_figure of cod income excluded under sec_108 the type of income at issue in gitlitz the business will have its debt reduced by dollar_figure and its financial position is improved by the forgiveness however when a wholly-owned subsidiary with a potential gain in its stock of dollar_figure is combined with its parent the overall business is no wealthier nor will the dollar_figure ever enrich the business after the liquidation the parent may sell the subsidiary’s assets as the subsidiary also could have done but it may no longer sell the subsidiary’s stock and therefore cannot realize that dollar_figure of income the dollar_figure potential gain has disappeared congress clearly viewed a sec_332 transaction as a tax-free simplification of a corporate structure and did not believe that it produces income by itself the legislative_history to sec_332 gives no indication that congress intended the nonrecognition of gain on the subsidiary stock whose basis disappears to be an income item instead congress intended that gain may be produced later when the assets distributed in the sec_332 liquidation are disposed of by the parent outside the affiliated_group conf_rep no supra based on the legislative_history it is unlikely that congress would have intended for nonrecognized gain from a sec_332 transaction to produce income for purposes of sec_1366 this conclusion is consistent with the supreme court’s analysis of the scope of gross_income which looks to instances of undeniable accessions to wealth and has considered so much as all economic gains not otherwise exempted see glenshaw glass posts-107151-10 u s pincite and banks u s pincite even if we were to apply these broad definitions of gross_income to the sec_1366 term items of income the sec_332 liquidation_of_a_subsidiary into the parent would not produce income to the parent under sec_1366 because such a liquidation changes only the form of property ownership and the continuing investment provides no accession to wealth no economic benefit and thus no sec_1366 item_of_income - tax-exempt or otherwise the earnings_and_profits system for subchapter_c corporations also supports this interpretation of sec_332 for subchapter_c corporations earnings_and_profits e_p are the amount of corporate earnings that are taxable to the shareholders as dividends under sec_1_312-6 which defines e_p interest on state bonds although not taxable at the corporate level is included in e_p however sec_312 states that gain on the sale_or_other_disposition of property increases e_p only to the extent it is recognized in computing taxable_income under applicable tax law therefore gains not recognized under sec_332 and other nonrecognition provisions are not included when computing earnings_and_profits taxpayers’ reliance on gitlitz is misplaced because gitlitz involved cancellation_of_indebtedness_income which produces a clear accession to wealth applying gitlitz to this case - where there is no accession to wealth - would produce a result inconsistent with general principles of statutory construction the taxpayers would have us focus on gitlitz in which the supreme court held that cod income excluded from gross_income under sec_108 is an item_of_income that increases an s_corporation shareholder’s stock basis under sec_1367 however the court’s decision in gitlitz concerned the sec_108 exclusion of cancellation_of_indebtedness_income an item that produces a clear accession of wealth to a taxpayer that has been relieved of a debt such is hardly the case here because the stock gain not recognized under sec_332 disappears allowing a basis step-up for this gain is uneconomic and creates phantom basis this basis step-up would be possible only because the business is organized as a parent and a subsidiary before the sec_332 liquidation it would not be available if the same business_assets were in a single corporation taxpayers’ position would allow an s_corporation to create phantom basis by forming a subsidiary and later liquidating it or making a qsub election and this phantom basis could be multiplied by creating additional lower-tier subsidiaries and also liquidating them such a result is clearly not contemplated by the reference to tax-exempt_income in sec_1366 and taxpayers’ attempt to interpret the statute in a manner that could produce an absurd result is inconsistent with general principles of statutory construction see 117_tc_95 aff'd sub nom and by umback v commissioner 357_f3d_1108 10th cir aff'd sub nom without opinion ustc big_number 9th cir we do not examine the statutory provision in isolation rather guided by common sense we consider the provision in context with a view to its place in the overall statutory scheme in 131_tc_262 aff’d 615_f3d_83 2d cir the tax_court rejected a taxpayer’s attempt to apply gitlitz broadly to extend the definition of income under sec_1366 in nathel the taxpayers shareholders in an s_corporation argued that their basis in the s corporation’s indebtedness was increased under sec_1367 because their capital posts-107151-10 contributions constituted tax-exempt_income within the scope of sec_1366 the taxpayers argued that because sec_118 excluded the capital contributions from the s corporation’s gross_income in all circumstances the contributions were permanently excludible and therefore tax- exempt_income within the definition set forth in sec_1_1366-1 the taxpayers then cited gitlitz in support of their proposition that an exclusion from income under sec_118 would not be necessary were the capital contributions not otherwise income and therefore the contributions must be regarded as items of income the tax_court rejected the taxpayers’ argument to apply gitlitz to capital contributions because in the court’s opinion doing so would undermine cardinal and longstanding principles of tax law t c no pincite these principles included a distinction between the tax treatment of debt and equity in a corporation and the proposition that a contribution to a corporation’s capital is not income to the corporation the court found gitlitz distinguishable because discharge_of_indebtedness income is specifically included in gross_income under sec_61 whereas the regulations under sec_118 provide specifically that capital contributions to a corporation do not constitute income in affirming the tax court’s opinion under substantially the same theory the second circuit rejected the taxpayer’s interpretation of gitlitz as requiring that any item excluded by the code from income was necessarily an item_of_income stating gitlitz did not create any new items of income gitlitz only held that the nature of discharge_of_indebtedness income was not changed by the exclusion in sec_108 no 09-1955-ag slip op pincite although the issues in nathel are different from the issues in this case nathel indicates that courts are reluctant to apply gitlitz broadly in particular it indicates that a court would likely be reluctant to apply gitlitz when the claimed basis step-up for an asserted item of tax-exempt_income produces an absurd result and as in this case when a taxpayer’s position undermines cardinal and longstanding principles of tax law such as the principle that a liquidation_of_a_subsidiary into its parent is a change in form that does not result in the economic recognition of gain congress intended that sec_332 provide a timing benefit and not a permanent exclusion from income taxpayers’ position would frustrate the congressional purpose underlying both sec_332 and sec_1374 it is also clear from the legislative_history of sec_332 that congress believed it was providing a timing benefit a delay in taxing the gain on appreciated assets of the liquidated subsidiary and not a permanent exclusion from income taxpayers’ position would in many cases result in a permanent exclusion and not just a timing benefit a result that congress did not intend for example suppose that an s_corporation formed a c_corporation subsidiary and contributed to it dollar_figure million the c corporation’s business is successful and its value increases to dollar_figure million which includes assets worth dollar_figure million that the c_corporation holds at a basis of dollar_figure million then the c_corporation subsidiary is liquidated or a qsub election is made later the s_corporation parent distributes dollar_figure million of assets to its shareholders including the assets with the dollar_figure million the irs determined that the contributions did increase the shareholders’ stock basis and therefore the shareholders’ basis in the s corporation’s stock was not at issue in nathel posts-107151-10 built-in_gain under sec_311 the dollar_figure million gain is recognized on the distribution and passed through to the shareholders as gains however under taxpayers’ theory the shareholders would have increased their stock basis by dollar_figure million on the liquidation which could reduce or eliminate tax on the subsequent asset distribution under the sec_1368 rules reduce gain or create loss on the eventual sale of their stock or claim a greater share of passed through losses including prior year suspended losses these tax benefits would offset the tax paid_by the shareholders under sec_311 so that the dollar_figure million gain would not just be deferred but effectively eliminated taxpayers’ position would similarly allow avoidance of tax on gain that must be recognized by the s_corporation under sec_1374 in order to prevent a c_corporation from avoiding corporate-level tax on asset sales by converting to an s_corporation sec_1374 taxes the s_corporation at the corporate level on certain net recognized built-in gains on assets of the former c_corporation sold within years years for certain gains recognized in or of the c-to-s conversion because a carryover-basis asset acquisition from a c_corporation including a sec_332 liquidation also could avoid corporate-level gain for the acquired assets sec_1374 applies the sec_1374 corporate-level tax rules to the former c_corporation assets with the gain recognition_period beginning on the day the s_corporation acquires the assets in addition to the corporate-level tax the gains also pass through and are recognized by the shareholders under sec_1366 and offset by a loss under sec_1366 in the amount of the sec_1374 tax assume that an s_corporation liquidates its subsidiary c_corporation and that the subsidiary’s stock had a potential gain of dollar_figure million and its assets had a potential gain of dollar_figure million under sec_1374 the subsidiary’s asset gains will be recognized at the corporate level if the parent s_corporation sells the assets and realizes the gains within or years of acquiring the assets in the deemed liquidation in this case the dollar_figure million gain should be recognized by the parent on the sale of the assets under sec_1374 and the dollar_figure million should pass through to the parent’s shareholders along with the sec_1374 tax paid_by the parent however under taxpayers’ theory the shareholders would increase their stock basis by dollar_figure million which could reduce or eliminate tax on a distribution under sec_1368 reduce or eliminate gain on the eventual sale of their stock or claim additional passed through losses these tax benefits would offset the burden of the corporate-level sec_1374 tax which would defeat the purpose of congress to require a two-level tax on the former c_corporation asset gains this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views we recognize that this concern about sec_1374 does not apply in the case at hand because ---------------------------------- ----------------------------------------------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------------------------------------------------- -----------------------------------------------however our concern could apply to other cases for example if the corporation retained s status after its stock was sold to eligible s_corporation shareholders and the sellers claimed a basis step- up for a sec_332 liquidation
